IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0672
                            Filed September 17, 2014

IN THE INTEREST OF I.L.,
      Minor Child,

C.L., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



       A father appeals the termination of his parental rights to his seven-year-

old daughter. AFFIRMED.



       Christopher O’Brien of O’Brien Law Office, Fort Dodge, for appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, Cori Kuhn-Coleman, County Attorney, and Jordan Brackey,

Assistant County Attorney, for appellee.

       Derek Johnson of Johnson & Bonzer, P.L.C., Fort Dodge, for mother.

       Marcy Lundberg of Marcy Lundberg Law Office, Fort Dodge, attorney and

guardian ad litem for minor child.



       Considered by Potterfield, P.J., and Tabor and Mullins, JJ.
                                          2



TABOR, J.

        In terminating his parental rights, the juvenile court found I.L.’s biological

father, Chris, “has chosen to be an absentee parent.” The court concluded re-

introducing him into his seven-year-old daughter’s life after an absence of more

than two years was not in her best interests.         On appeal, Chris argues the

Department of Human Services (DHS) did not provide him with reasonable

services to facilitate reunification, and he contests the court’s best-interest

determination.

        We reject both of the father’s claims. The juvenile court found the DHS

offered Chris visitation with I.L., but he quit coming. Chris has not maintained

contact with his daughter and did not ask for additional services to help develop a

relationship with her. Given his long absences from her life, terminating the

father’s parental rights served I.L.’s interest in finding a safe and permanent

home.

I.      Background Facts and Proceedings

        Chris had sporadic contact with his daughter even before the DHS case

opened.    I.L. was born in October 2006 when Chris was still married to her

mother.    The parents divorced in 2008.        The divorce decree granted Chris

visitation. But in June 2009, the mother filed a petition to modify the decree,

alleging Chris abused I.L. Despite receiving service of the modification petition,

Chris did not respond.        Eventually, the court entered a default judgment

modifying the decree to allow the mother to limit Chris’s visitation with I.L.
                                                3



          I.L.’s mother remarried. I.L. lived with her mother, stepfather, and two half

siblings for about two years without having any contact with her father. In July

2011, the DHS investigated reports of abuse and neglect in the home of the

mother and stepfather.1 The juvenile court adjudicated I.L. as a child in need of

assistance (CINA) on December 7, 2011.

          The DHS worker met Chris after the CINA adjudication. At this point,

Chris had not seen his daughter in two years. Chris attended three supervised

visitations with I.L. between December 2011 and January 2012 at the public

library. At first, I.L., who was then five years old, told the DHS worker she was

scared of her father and did not want to see him. The DHS worker was not sure

if the child’s reaction was genuine or coached by the mother. Regardless of the

source of the child’s unease, because of the unresolved reports of abuse, the

DHS prohibited Chris from having any physical contact with his daughter during

the visits.       Despite the restrictions, the worker reported the supervised

interactions between Chris and I.L. went well.

          But in February 2012, without any explanation, Chris stopped coming to

the visits. The DHS worker reported I.L. had begun anticipating the visits with

her father and was bothered when he did not show up. After a couple of missed

visits, the DHS asked Chris to call the service provider in advance to confirm that

he would be coming to the library; Chris did not make any calls. Chris did not

see I.L., participate in services, or have contact with the DHS case worker after

those three visits.       The DHS worker testified she tried to call Chris after he


1
    This appeal does not involve I.L.’s half siblings, her mother or her stepfather.
                                           4



stopped attending the scheduled visits, but his phone was disconnected and the

DHS did not have an accurate address for him.

       Almost two years passed without Chris seeing his daughter. Then, on the

eve of the December 2013 termination hearing, Chris renewed contact with the

DHS and asked for visitation. Meanwhile, the court learned Chris—who lived in

South Dakota—had not been properly served with notice of the termination

hearing.   The court continued the portion of the hearing involving I.L. until

January 29, 2014. Chris attended the two days of the hearing that addressed the

State’s petition to terminate his parental rights to I.L.

       On the last day of the hearing, Chris tried to explain why he stopped

visiting I.L. He testified the service provider told him at the library in January

2012 that I.L was going back home to her mother and stepfather and visits with

Chris would stop. Chris further testified he called the DHS office soon after that

conversation, but did not reach the social worker assigned to I.L.’s case. Chris

also acknowledged he had a court-appointed attorney in the CINA case but did

not ask the attorney for help with continuing visits with I.L. Chris admitted he did

not try again to contact the DHS until receiving paperwork involving the

termination action.

       On April 13, 2014, the juvenile court issued an order terminating Chris’s

parental rights to I.L., under Iowa Code section 232.116(1)(f) (2013). The court

found Chris “had never been involved with services” and had failed to attend

visitations after January 2012. The court concluded I.L. had been “exposed to

the never-ending uncertainty” of her parents’ behaviors and her childhood had
                                           5



been disrupted as a result.        The child suffered from post-traumatic stress

disorder, and the court concluded it was not in her best interest to re-introduce

her absentee father into her life. Chris appeals.

II.    Analysis of Father’s Claims

       We start with the juvenile court’s statutory basis for the termination:

section 232.116(1)(f). Under that alternative, the State must show the child is

four years old or older, has been adjudicated CINA, has been removed from the

home for a requisite period of time, and the juvenile court could not safely return

the child to the parent’s custody under section 232.102.             See Iowa Code

§ 232.116(1)(f).

       On appeal, the father does not directly assert the State did not prove the

four required elements.2       Instead, Chris contends the DHS did not make

reasonable reunification efforts. He argues if the DHS had made those efforts,

he would have been able to show his ability to care for I.L. under subsection (f).

Chris also blames the lack of reasonable services offered by the DHS for his

failure to maintain a close relationship with his daughter.

       The DHS is required to make every reasonable effort to return children

home—consistent with their best interests. Iowa Code § 232.102(7); In re C.B.,

611 N.W.2d 489, 493 (Iowa 2000).               Reasonable efforts are not a “strict

substantive requirement of termination.”        Id.   If a parent does not request

additional services at an appropriate time, we may find the parent has waived the



2
  If the father were challenging the State’s proof, in our de novo review, we would find
the State proved the elements by clear and convincing evidence. In re J.E., 723 N.W.2d
793, 798 (Iowa 2006).
                                         6



argument that DHS did not make reasonable efforts. In re C.H., 652 N.W.2d

144, 148 (Iowa 2002).

       The juvenile court determined the DHS offered an array of services to

I.L.’s family. Granted, most of the services involved her mother and stepfather.

But the court did note the DHS provided supervised visitation for Chris. The

court also found it was Chris who discontinued those visits.

       In our de novo review of the record, we conclude Chris did not take

advantage of the interactions with his daughter offered by the DHS and did not

ask for more or different services during the CINA case. Chris needed to request

additional services to advance a reasonable efforts claim on appeal. See In re

A.A.G., 708 N.W.2d 85, 91 (Iowa Ct. App. 2005) (holding the DHS “has an

obligation to make reasonable efforts toward reunification, but a parent has an

equal obligation to demand other, different, or additional services prior to a

permanency or termination hearing.”). From January 2012 to December 2013,

Chris made no contact with DHS despite being represented by counsel and

aware of the ongoing CINA proceedings. Because Chris was not in contact with

the DHS or participating in visitation, the DHS was unable to recommend or

provide additional services. The father’s inability to assume care of I.L. at the

time of the termination hearing is due to his indifference, or at least inaction, and

not a lack of reasonable effort by the DHS.

       Chris also argues termination is not in I.L.’s best interest, citing Iowa Code

section 232.116(3)(c).    That provision permits the juvenile court to deny the

petition if there is clear and convincing evidence termination would be detrimental
                                         7



to the child due to the closeness of the parent-child relationship. The factors in

section 232.116(3) are permissive, not mandatory. In re A.M., 843 N.W.2d 100,

113 (Iowa 2014). Considering the circumstances of each case, the juvenile court

may exercise its discretion in deciding whether to apply those factors to save the

parent-child relationship. Id.

       This record does not reveal a close relationship between I.L. and her

father. In fact, Chris has been absent for four of seven years—a majority of her

life time. The juvenile court found Chris had “no bond” with I.L. and opined “the

parent-child relationship cannot be maintained where there exists only a remote

possibility . . . Chris will become [a] consistent parent[ ] sometime in the unknown

future.” Like the juvenile court, we conclude the father’s long absences from

I.L.’s life cast doubt on his ability to be a stable parent for her in the long term.

See In re A.B., 815 N.W.2d 764, 778 (Iowa 2012).            We find no clear and

convincing evidence that termination of the father’s rights caused any harm to I.L.

       AFFIRMED.